PER CURIAM:
The defendant was convicted of two counts of armed robbery and ultimately sentenced as a multiple offender to fifty years imprisonment on each count.
He has appealed to this Court, relying on one assignment of error made to the denial of his motion for a new trial.
We have reviewed the motion and concluded that it presents no reversible error.
For the reasons assigned, the conviction and sentence are affirmed.
SUMMERS, J., concurs.
DENNIS, J., dissents.
DIXON, J., dissents with reasons.
CALOGERO, J., dissents. State v. Carter, 352 So.2d 607 (La.1977) require a reversal here.